Citation Nr: 1432464	
Decision Date: 07/21/14    Archive Date: 07/29/14

DOCKET NO.  11-20 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a gastrointestinal disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and her spouse


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel

INTRODUCTION

The Veteran had active service from September 1964 to October 1966. 

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO), in St. Paul, Minnesota.

In April 2013, the Veteran and her spouse testified at a personal hearing over which the undersigned Veterans Law Judge presided.  A transcript of that hearing has been associated with his claims file.  


FINDING OF FACT

The Veteran does not have a gastrointestinal disorder (claimed as abdominal/intestinal condition) that had its onset during active service or that resulted from disease or injury in service.


CONCLUSION OF LAW

The Veteran does not have a gastrointestinal disability that is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).  In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

By letters dated in July 2009, April 2010, and February 2011 the Veteran was notified of the evidence not of record that was necessary to substantiate her claim.  She was told what information that she needed to provide, and what information and evidence that VA would attempt to obtain.  She was also provided with the requisite notice with respect to the Dingess requirements.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied.

Next, the VCAA requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran's available service, VA, and private medical treatment records have been obtained.  The majority of the Veteran's service treatment records are not available.  In April 2010 and March 2011, the RO issued a Formal Finding on the Unavailability of Clinical Treatment Records setting forth efforts that were undertaken in obtaining the identified service treatment records.  The Veteran was provided a copy of both memoranda concluding that all efforts to obtain such records had been exhausted.  There is no indication of any additional, relevant records that the RO failed to obtain.  The Veteran has been medically evaluated.  In sum, the Board finds that the duty to assist and duty to notify provisions of the VCAA have been fulfilled and no further action is necessary under the mandates of the VCAA. 

Service Connection

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

Service connection for certain chronic diseases, such a peptic ulcer disease, may also be established based upon a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (rejecting the argument that continuity of symptomatology in § 3.303(b) has any role other than to afford an alternative route to service connection for specific chronic diseases).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).

The Board must assess the credibility and weight of all the evidence, including the 
medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

At her April 2013 hearing, the Veteran testified that during her period of active service, she experienced abdominal pain for which she was hospitalized.  She related that she underwent an exploratory laparotomy, had cysts removed, and also had a coincidental appendectomy.  She added that her hospital stay extended approximately 45 days.  She described that she has been having various gastric and bowel symptoms ever since.  The Veteran's spouse corroborated that he had been involved in taking her to the doctor and hospital during service.

Lay statements from the Veteran's spouse, mother, and step-mother received in November 2009 and May 2011 reiterate that she had undergone exploratory surgery in service, and that she had been experiencing various related abdominal symptoms ever since.

A service personnel record dated in March 1966 shows that the Veteran had been transferred to the United States Naval Hospital in Pensacola, Florida, from February 19, 1966, to March 31, 1966, for surgical observation.

Following service, private outpatient treatment records from the Central Plains Clinic dated from August 1992 to July 1998 show intermittent treatment for variously diagnosed gastrointestinal symptoms.  Diagnoses included abdominal discomfort with a history of acid peptic disease and irritable bowel syndrome; a history of idiopathic thrombocytopenia; history of antritis and peptic ulcer disease; abdominal pain with constipation of uncertain etiology; duodenal ulcer; reflux esophagitis; and rectal bleeding and hemorrhoids.

Private treatment records from the Sioux Valley Clinic dated in 2002 and 2003 show that the Veteran was treated intermittently for abdominal pain and distress beginning in the 1990's.

Private outpatient treatment records from CentraCare Health System dated from 
April 2008 to September 2009 show treatment for abdominal symptoms, melena, and irritable bowel syndrome.

Private outpatient treatment records from the Lakeview Medical Clinic dated from July 2008 to April 2009 show that the Veteran was treated intermittently for symptoms associated with diagnoses that included gastritis, pancreatic cyst, peptic ulcer disease, and gastrointestinal bleed.

VA outpatient treatment records dated from September 2009 to November 2009 show diagnoses that included history of ovarian cysts, stress incontinence, gastroesophageal reflux disease, and irritable bowel syndrome.

A VA examination report dated in June 2011 shows that the Veteran's entire history as set forth above was reviewed in conjunction with examination of the Veteran.  The examiner indicated that there had been no documentation from service, or since, that there had been a constant, chronic, condition regarding her gastrointestinal system since discharge in 1966.  A history of post-service procedures were also indicated.  The examiner opined that the claimed intestinal or gastrointestinal condition was not supported by documentation either during service or since which would suggest that there had been no chronic condition for which treatment was required.  The examiner concluded that it was less than 50 percent probability that her condition was escalating above or secondary to the events for which she was observed in service.

A VA examination report dated in December 2011 shows that following review of the medical evidence of record, the VA examiner indicated that after service, the Veteran was enrolled in beauty school but could not pursue the program due to pregnancy and an inability to be on her feet.  This was said to reasonably support that the in-service surgery did not impact her fertility.  A tubal ligation in 1975 was presumably unremarkable, such that if there had been significant intraabdominal pathology, this would have been evident at that time.  The examiner further noted that there were no records of related treatment after service until 1992, at which time she was diagnosed with peptic ulcer disease, H-pylori, and irritable bowel syndrome.  The current abdominal symptoms were said to be temporally removed from time in service and the exploratory procedure which was due to an ovarian cyst common in young females and which typically does not lead to chronic symptoms.  The fact that she was pregnant was said to be reasonable proof that any symptoms related to the ovarian cyst were resolved.  Therefore, there was no chronicity of her abdominal symptoms after her presumed surgery.  The examiner added that her current symptoms were not due to or aggravated by the ovarian cyst, since there was ample evidence that cyst resolved without residuals.  There was no evidence that the surgical procedure caused or aggravated the current symptoms.  The multiple work-ups did not show abdominal obstructive symptoms as might be seen by adhesions from a prior surgery.  The tubal ligation was without incident, indicating a lack of adhesions.  She was never diagnosed with bowel obstruction, therefore, there is no indication that the surgery caused or contributed to her current abdominal symptoms.  The examiner concluded that the current abdominal symptoms including, but not limited to, irritable bowel syndrome, peptic ulcer disease, gassy stomach, and intermittent abdominal pain are not due to or aggravated by the time of documented service or the exploratory laparotomy.

Having considered the evidence of record, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for a gastrointestinal disorder.  As noted above, there is no medical evidence the Veteran was diagnosed with a chronic gastrointestinal disorder in service.  While she did undergo an exploratory laparotomy that resulted in a six-week hospital stay, there is no evidence of the manifestation of chronic gastrointestinal symptoms thereafter.  There is no evidence of abdominal symptoms after service until 1992, more than 25 years following separation from service.  (Evidence of a prolonged period without medical complaint and the amount of time that elapsed since military service, can be considered as evidence against a claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).)

The Board finds probative the June 2011 and December 2011 opinions of the VA examiners who concluded that the current abdominal symptoms were not due to or aggravated by active service, to include the exploratory laparotomy.  These opinions are considered probative as they were definitive, based upon a review of the Veteran's entire claims file and post-service diagnostic studies, and supported by detailed explanation regarding pathology of her current problems.  As such, they are found to carry significant probative weight.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000). The Veteran has not provided any competent medical evidence to contradict the opinions against the claim or otherwise diminish their probative weight.  See Wray v. Brown, 7 Vet. App. 488, 492-93 (1995).

The Board recognizes competent testimony of the Veteran and her spouse, along with the lay statements of her mother and step-mother.  Lay testimony is competent regarding features or symptoms of injury or disease when the features or symptoms are within the personal knowledge and observations of the witness. See Buchanan v. Nicholson, 451 F.3d 1331,1336 (Fed. Cir. 2006); Jandreau, 492 F.3d at 1377; Davidson, 581 F.3d. at 1313.  The lay evidence is certainly competent as to the events and symptoms of which there was personal knowledge; and in this regard the Board finds these accounts credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, it is the province of trained health care professionals to enter conclusions that require medical expertise, such as opinions as to diagnosis and causation.  Jones v. Brown, 7 Vet. App. 134, 137 (1994).  Additionally, pain alone, without a diagnosed related medical condition, does not constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999). 

In light of the absence of any competent medical evidence of record to suggest that the Veteran currently has a gastrointestinal disorder that is related to active service, for the Board to conclude that the Veteran has such a disability would be speculation, and the law provides that service connection may not be based on a resort to speculation or remote possibility.  38 C.F.R. § 3.102 (2013); Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Obert v. Brown, 5 Vet. App. 30, 33 (1993).

Accordingly, the Veteran's claim of entitlement to service connection for a gastrointestinal disorder must be denied.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit-of-the-doubt doctrine is not helpful to a claimant where, as here, the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 56.


ORDER

Service connection for a gastrointestinal disorder is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


